IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41694

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 690
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 22, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
WILLIAM RYAN McDOWELL,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Jefferson County. Hon. Gregory W. Moeller, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of two and one-half years, for delivery of a controlled
       substance, affirmed.

       Sean P. Bartholick of Bartholick Law, PLLC, Rexburg, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       William Ryan McDowell pled guilty to delivery of a controlled substance. I.C. § 37-
2732(a)(1)(B). In exchange for his guilty plea, additional charges were dismissed. The district
court sentenced McDowell to a unified term of five years, with a minimum period of
confinement of two and one-half years. McDowell appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, McDowell’s judgment of conviction and sentence are affirmed.